Citation Nr: 1420788	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-08 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1971, with service in Vietnam from March 1969 to April 1970 and from September 1970 to February 1971.  He is in receipt of the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2013, the Veteran presented testimony at a Board hearing.  

A review of the Veterans Benefits Management System reveals documents that are duplicative or irrelevant to the issues on appeal.  The Virtual VA claims file includes a January 2013 Board hearing transcript and records from the Houston VA Medical Center (VAMC) dated from August 2011 to August 2012.  The RO did not review all of these records in the October 2012 supplemental statement of the case (SSOC).  However, to the extent that these records are relevant to the claims on appeal, the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any evidence received since the March 2011 statement of the case.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that issue of TDIU is on appeal.  The Veteran asserted unemployability in his April 2011 substantive appeal, and the RO has not yet adjudicated this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran testified at his January 2013 videoconference hearing that he has not worked since 2001 or 2002, and related his inability to work to his PTSD based on the inability to get along well with employers.  The Board therefore finds that the evidence raises the issue of whether the Veteran is unable to secure and follow a gainful occupation due to his service-connected PTSD.

Remand is required to obtain the Veteran's Social Security Administration (SSA) records. The Veteran testified that he filed for SSA benefits at the age of 62. An April 2010 VA treatment records indicates that these are "SSD" benefits of $602 per month based on disability rather than age or financial need.  VA has a duty to obtain relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No SSA records are associated with the claims file.  Therefore, remand is necessary to obtain the SSA records.  

Remand is also required to obtain a fully adequate TDIU opinion.  An October 2012 VA examiner noted that the Veteran's alcohol dependence appears to be secondary to his PTSD, and found no evidence of unemployability based on mental health symptoms.  The examiner also noted that the Veteran's functioning is further compromised by alcohol dependence.  However, as both the 2012 VA examiner and the June 2010 examiner considered the Veteran's alcoholism as secondary to his PTSD, his alcoholism should have been considered together with his PTSD in the impact it has on his ability to work.  Therefore, remand is required to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Houston VAMC for treatment since August 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the current severity of his PTSD and ascertain the effect of his service-connected PTSD on his ability to obtain gainful employment.  The paper and electronic claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

After a review of the evidence of record, the examiner should report the severity of all signs and symptoms of the service-connected PTSD, describe the impact of the disability on occupational and social functioning, and provide a GAF score.  Thereafter, the examiner should opine as to the functional impairment caused solely by the Veteran's service-connected PTSD and alcohol dependence, together, renders him unable to secure and follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

